t c memo united_states tax_court brandt n castleton petitioner v commissioner of internal revenue respondent docket no filed date brandt n castleton pro_se catherine l campbell for respondent memorandum findings_of_fact and opinion marvel judge respondent determined deficiencies with respect to petitioner’s federal income taxes of dollar_figure dollar_figure and dollar_figure for and respectively 1all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions the issues for decision are whether petitioner should be relieved of deemed admissions resulting from his failure to respond to respondent’s requests for admission whether petitioner is entitled under sec_170 to deduct certain charitable_contributions for and whether petitioner received unreported income from registe religious society hereinafter rrs during whether petitioner is entitled to claim the child_tax_credit for and and 2petitioner did not contest the following adjustments in his petition disallowance of state and local_tax deductions of dollar_figure and dollar_figure for and respectively and disallowance of interest_deduction of dollar_figure for petitioner did not present evidence to dispute these adjustments at trial or arguments on these adjustments in his brief these adjustments are deemed conceded in accordance with rule b on date the parties filed a stipulation of settled issues in which respondent conceded that petitioner is entitled to dependency_exemptions for his daughters shenara keturah and adara castleton for taxable years and respondent determined that petitioner was entitled to a child_tax_credit of dollar_figure for in the notice_of_deficiency respondent adjusted petitioner’s child_tax_credit by dollar_figure but identified the year of the adjustment as on form 4549a income_tax examination changes and as on form 886-a explanation of items for purposes of this opinion we assume that this adjustment is computational and will be dealt with in the rule computation whether petitioner may use head_of_household filing_status for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts is incorporated herein by this reference petitioner resided in puyallup washington when his petition in this case was filed petitioner’s and tax returns petitioner filed form_1040 u s individual_income_tax_return for and using head_of_household filing_status petitioner reported the following year adjusted_gross_income dollar_figure big_number big_number tax_liability dollar_figure big_number -0- 1petitioner’s reported adjusted_gross_income consisted of wages of dollar_figure pension and annuity income of dollar_figure and unemployment_compensation of dollar_figure petitioner also claimed dependency_exemptions for three of his children shenara keturah and adara castleton on each return 3petitioner did not contest issue sec_3 and in his petition however petitioner testified at trial that he did not receive any unreported income that he was entitled to child tax_credits of dollar_figure and dollar_figure for and and that he was entitled to head_of_household filing_status petitioner also argued on brief that he did not receive any unreported income respondent addressed these issues in his pretrial memorandum and did not object to their review by the court we shall treat these issues as tried by consent see rule b 112_tc_183 ndollar_figure and child tax_credits of dollar_figure dollar_figure and dollar_figure for and respectively on his and returns petitioner also claimed charitable_contribution deductions as follows total contributions contributions carryover charitable by cash or other than by from prior year deductions check cash or check year 1dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure -0- -0- -0- -0- dollar_figure 1the total amount of charitable deductions claimed was limited to dollar_figure by sec_170 petitioner’s return included form_8283 noncash charitable_contributions on which petitioner reported that his noncash contributions consisted of computer_software printer desk file and chairs and that the items had been donated to the la whitmire school fund dependency_exemptions and child_tax_credit petitioner and ellen may castleton ellen petitioner’s former wife have five children shenara born in keturah born in adara born in arthur born in and aaron born in in petitioner and ellen divorced and ellen became the custodial_parent of shenara keturah and adara on date the superior court of washington king county issued an order of child_support order with respect to petitioner’s children the order obligated petitioner to pay dollar_figure per month in child_support as well as other expenses of the children section dollar_figure of the order provided that tax exemptions for the children shall be allocated as follows brandt noble castleton is awarded tax exemptions unless the mother becomes employed full time then exemptions shall be split petitioner and ellen ultimately agreed that petitioner would claim dependency_exemptions on his tax returns for shenara keturah and adara while ellen would claim the exemptions for arthur and aaron on his and returns petitioner claimed dependency_exemptions for shenara keturah and adara and child tax_credits in a supplemental stipulation the parties agreed that petitioner is entitled to the dependency_exemptions claimed on his and returns but did not address the child tax_credits charitable_contributions petitioner is a microsoft-certified professional after his divorce petitioner decided to divest himself of the garage full of equipment he had acquired through his studies of computers software office equipment and office equipment repair petitioner discussed this decision with his return preparer willie hughes mr hughes who was affiliated with rrs recommended that petitioner donate his equipment to the organization at some point during the years at issue 4while the parties dispute the true nature of rrs they have stipulated that rrs did not apply for or receive an exemption continued petitioner contributed equipment to rrs and provided the organization with related_services such as repairing and setting up the equipment the examination of petitioner’s tax returns and the present litigation in approximately the internal_revenue_service began an examination of petitioner’s and tax returns petitioner’s case was assigned to revenue_agent john leahy petitioner and agent leahy first met on date the only documentation petitioner provided agent leahy at the september meeting was a receipt purportedly from rrs dated continued from taxation as an organization described in sec_501 for or and that rrs has not filed any_tax forms with respondent for the periods ending date through date 5petitioner testified at trial that he donated equipment to rrs in and that he provided services to rrs in that his total donations for were made to the church of jesus christ of latter day saints and that he donated nothing to rrs in that year respondent’s requests for admission include statements that petitioner provided services to rrs in and in petitioner’s correspondence with respondent during the examination of his returns petitioner refers to contributions he claims to have made to rrs but he does not mention any contributions to any other entity 6the receipt also states petitioner’s contributions were use sic to build homes in our bls program to provide affordable housing for the poor and feed the poor all over the world with our international feeding program continued date for dollar_figure with respect to petitioner’s contributions and two pages of the order petitioner provided no documentation to mr leahy with respect to his and contributions at the end of the meeting agent leahy provided petitioner with a form_4564 information_document_request the form described the requested materials as follows contribution documentation for if paid in cash - copies of checks if other than cash - receipts listing fair_market_value of items and item descriptions also to whom given name address and date agent leahy received none of the requested documentation from petitioner instead he received a letter from petitioner dated date in which petitioner stated that the rrs receipt was all that i have in my records and that he was otherwise opposed to providing his private banking information to respondent to substantiate any of his contributions continued registe religious society was established under the laws of washington state rcw and all contributions are tax deductible under irs reg 501c3 as a church or religious society all contribution information and funds distribution are administer sic by r r petitioner also stated in the letter that most of the donations consisted of sound and video electronics computers and networking equipment another large portion of the donation was labor that was billed out by rrs for my services for repairing and setting up the computers i donated and others that the society got elsewhere the donations were recorded as cash because that is what they were paid for my equipment and services percent of the actual money i gave the society was by receipt for computer parts i purchased in a letter dated date petitioner represented that all payments for my services were paid to me and i gave them back to rrs as contributions on or about date respondent mailed a notice_of_deficiency to petitioner in which he disallowed petitioner’s charitable_contributions determined that petitioner had unreported income attributable to services he had rendered to rrs during disallowed the dependency_exemptions and child tax_credits for petitioner’s three daughters for and and determined that petitioner owed additional income_tax for each of the years at issue on date we received and filed petitioner’s petition contesting respondent’s adjustments on date we received and filed respondent’s answer to the petition on date we served notice on the parties that the case was calendared for trial at the court’s seattle washington trial session beginning date attached to the notice was our standing_pretrial_order which required the parties among other things to exchange documents and other data that the parties intended to use at trial to stipulate facts to the maximum extent possible and to prepare a pretrial memorandum and submit it to the court and the opposing party not less than days before the first day of the trial session petitioner failed to comply with the standing_pretrial_order on date respondent served requests for admission on petitioner by certified mail see rule the return receipt indicated a new address for petitioner petitioner had failed to notify respondent and the court of the new address after learning of the new address respondent promptly sent a copy of the requests for admission to that address by certified mail petitioner’s current wife julie rae castleton signed both the first and second certified mail receipts and petitioner admits that he received the requests for admission petitioner never responded to the requests for admission and consequently the matters contained therein were deemed admitted rule c see 65_tc_333 affd 565_f2d_954 5th cir respondent relied on the deemed admissions in preparing this case for trial at trial petitioner made an oral motion to be relieved of the deemed admissions we reserved ruling on petitioner’s motion opinion a petitioner’s motion for relief from deemed admissions generally a fact that is deemed admitted is conclusively established rule f see also sarchapone v commissioner tcmemo_1983_446 rule f provides however that the court on motion may permit an admission to be withdrawn or modified if the withdrawal or modification would subserve the presentation of the merits of the case and if the party obtaining the admission the respondent in this case fails to satisfy the court that the withdrawal or modification will prejudice him in prosecuting his case or defense on the merits as we are satisfied that the withdrawal of the deemed admissions would not subserve the merits of the case and would prejudice respondent we shall deny petitioner's motion for relief from the deemed admissions a party will be prejudiced by the withdrawal of admissions if he has relied on them and if he will suffer delay and added expense and will be required to expend additional effort because of the withdrawal 81_tc_644 respondent relied in good_faith on the binding effect of 7several of the deemed admissions were incorporated into the stipulation of facts moreover certain of the deemed admissions relating to the dependency_exemption issue were effectively withdrawn by the parties’ agreement to settle the dependency_exemption issue the deemed admissions covered by petitioner’s motion are those relating to the charitable_contribution_deduction and unreported income issues the deemed admissions to prepare for trial petitioner did not move before trial for relief from the deemed admissions and apparently did not notify respondent of his intention to seek relief from the deemed admissions most importantly petitioner did not supply respondent with any documents or information in advance of trial that would have put respondent on notice that any of the deemed admissions were in error when petitioner finally made his oral motion at trial he offered the court no compelling reason why he had failed to respond to the requests for admission because we find that respondent reasonably relied on the deemed admissions and that withdrawal of the deemed admissions would not foster presentation of the merits and would unfairly prejudice respondent we shall deny petitioner's motion for relief from the deemed admissions see 85_tc_812 morrison v commissioner supra pincite b income_tax deficiencies in general the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise in this case petitioner bears the burden of proving that respondent’s determination is in error rule a 290_us_111 charitable_contributions subject_to certain limitations sec_170 authorizes a deduction for charitable_contributions made to or for_the_use_of organizations described in sec_170 within a taxable_year however a charitable_contribution_deduction is allowed only if it is verified under regulations prescribed by the secretary see sec_170 if a taxpayer makes a charitable_contribution of property other than money a noncash contribution the taxpayer generally must retain a receipt for each contribution from the donee sec_1_170a-13 income_tax regs the receipt must contain the name of the donee the date and location of the contribution and a description of the property in detail reasonably sufficient under the circumstances id if the taxpayer claims a deduction 8petitioner does not contend that sec_7491 applies to this case and he has not produced evidence to show he meets the requirements of sec_7491 sec_170 provides in pertinent part that in the case of an individual any charitable_contribution to a church educational_organization or other enumerated organization meeting certain requirements shall be allowed to the extent that the aggregate of such contributions does not exceed percent of the taxpayer’s contribution_base for the taxable_year sec_170 defines contribution_base to mean adjusted_gross_income computed without regard to any net_operating_loss_carryback to the taxable_year under sec_172 in excess of dollar_figure for a noncash contribution the taxpayer must maintain written records that also indicate how the property was acquired and the cost or adjusted_basis of the property sec_1_170a-13 income_tax regs the taxpayer must establish the reliability of the written records sec_1_170a-13 b i income_tax regs if the taxpayer claims a deduction in excess of dollar_figure for noncash contributions other than certain publicly_traded_securities he must obtain a qualified_appraisal for such property attach a fully completed appraisal_summary to the tax_return on which the deduction is first claimed and maintain records containing the information required in sec_1_170a-13 income_tax regs sec_1_170a-13 income_tax regs if the taxpayer makes a charitable_contribution of money the taxpayer must maintain for each contribution either a 10a qualified_appraisal must be made within the proper time in relation to the date of the contribution must include the information required by sec_1_170a-13 income_tax regs must not involve a prohibited appraisal fee and must be prepared signed and dated by a qualified_appraiser sec_1_170a-13 income_tax regs in general a qualified_appraiser is an individual who either holds himself out to the public as an appraiser or performs appraisals on a regular basis is qualified to make appraisals of the type of property being valued and is not a disqualified_individual sec_1 170a- c income_tax regs disqualified individuals include the donor or taxpayer claiming the deduction for the contributed_property the donee of the property and any person employed by any of the foregoing persons sec_1_170a-13 income_tax regs canceled check a receipt a letter or other communication from the donee charitable_organization or other reliable written records showing the name of the donee the date of the contribution and the amount of the contribution sec_1 170a- a income_tax regs the taxpayer must establish the reliability of the written records sec_1_170a-13 income_tax regs a taxpayer may not deduct any charitable_contribution of dollar_figure or more unless the taxpayer substantiates the contribution with a contemporaneous written acknowledgment from the charitable organizationdollar_figure sec_170 the written acknowledgment must include the amount of cash paid and a description but not value of any property other than cash contributed whether the organization provided any goods or services in consideration for the cash or property and the estimated value of any goods or services provided by the organization or if such goods and services consist solely of intangible religious benefits a statement to that effect sec_170 in order to satisfy his burden of proving that respondent’s disallowance of his charitable_contributions for the years at issue was incorrect petitioner was required to substantiate hi sec_11an acknowledgment is contemporaneous if the taxpayer obtains the acknowledgment on or before the earlier of the date on which the taxpayer files a return for the taxable_year in which the contribution was made or the due_date including extensions for filing such return sec_170 charitable_contributions in accordance with sec_170 and the above-cited regulations see sec_6001 gomez v commissioner tcmemo_1999_94 brown v commissioner tcmemo_1996_43 petitioner did not do so for taxable years and petitioner provided conflicting testimony and documents regarding the identity of the donee organizations and whether his contributions consisted of cash or property or both although the substantiation requirements for cash and noncash contributions differ it is not necessary for us to parse the different requirements because petitioner provided no written substantiation of any kind regarding his and contributions consequently we sustain respondent’s determination with regard to petitioner’s claimed and charitable_contribution deductions for taxable_year petitioner again offered conflicting testimony and documents regarding the nature of his charitable_contributions petitioner’s only documentation of his contributions is a receipt allegedly from rrs that indicates petitioner made a dollar_figure contribution to the organization during the receipt is not sufficient substantiation of petitioner’s charitable_contributions for several reasons first petitioner did not prove that rrs was a qualifying_organization under sec_170 sec_170 defines charitable_contribution in pertinent part to mean a contribution or gift to or for_the_use_of a corporation trust or community chest fund or foundation that is organized and operated exclusively for religious charitable scientific literary or educational_purposes the parties stipulated that rrs had not applied for or received an exemption from taxation as an organization described in sec_501 during or before and moreover petitioner did not prove that rrs was an organization of the type described in sec_170 second even if petitioner had proved that rrs was a qualifying_organization under sec_170 the rrs receipt did not contain the necessary information to adequately substantiate petitioner’s alleged contributions the receipt purported to substantiate a contribution and did not indicate that any noncash contribution had been made if petitioner had made a noncash contribution as he testified the receipt should have described the location of the contributions and the property contributed the receipt also should have stated whether the donee provided goods or services as a quid pro quo sec_170 the receipt did not provide any of the information necessary to substantiate the contribution that petitioner testified he made third because petitioner testified that he made noncash contributions having a value in excess of dollar_figure petitioner was required to obtain a qualified_appraisal petitioner did not produce the required appraisal because petitioner failed to substantiate his charitable_contributions we sustain respondent’s determination disallowing petitioner’s charitable_contribution_deduction unreported income the commissioner’s deficiency determination is normally entitled to a presumption of correctness 774_f2d_932 9th cir and the burden of proving the determination incorrect generally rests with the taxpayer rule a however when a case involves unreported income and that case is appealable to the court_of_appeals for the ninth circuit barring a stipulation to the contrary the commissioner’s determination of unreported income is entitled to the presumption of correctness only if the determination is supported by some evidence linking the taxpayer to an income-producing activity 116_f3d_1309 9th cir once the commissioner produces evidence linking the taxpayer to an income-producing activity the burden shifts to the taxpayer to rebut the presumption by establishing that the commissioner’s determination is arbitrary or erroneous rapp v commissioner supra pincite 745_f2d_541 9th cir affg tcmemo_1982_371 see also 428_us_433 this case is appealable barring a stipulation to the contrary to the court_of_appeals for the ninth circuit consequently we are bound to apply the law of the circuit as summarized above 54_tc_742 affd 445_f2d_985 10th cir the evidence on which respondent relies to satisfy his initial burden of production regarding his determination that petitioner had unreported compensation income from rrs is drawn primarily from letters dated date and date that petitioner sent to agent leahy during the examination of petitioner’s and returns in those letters petitioner stated his donations to rrs consisted of equipment and labor and that percent of the money he gave rrs was his expenditures to purchase the equipment respondent asserted in his pretrial memorandum that based on these statements by petitioner agent leahy determined the percent in excess of the value of the ‘donated’ property was for services rendered the portion of the income attributable to donations of services rendered to rrs by petitioner in ten percent of dollar_figure plus the amount of contributions allegedly made in and carried over to ie dollar_figure was determined to be dollar_figure respondent also relies upon the following deemed admissions petitioner provided personal services to rrs in petitioner received compensation_for_personal_services provided to rrs in petitioner did not include in gross_income in the compensation_for services received from rrs in although the evidence summarized above is sufficient to satisfy respondent’s initial burden of production we are not convinced that respondent’s income adjustment should be sustained the letters on which respondent relies to estimate the compensation petitioner received are unclear at best and seem to reflect that petitioner contributed equipment and services to rrs which rrs then transferred to unnamed third parties for a fee it does not appear that petitioner kept any of the funds even if he received them moreover the amount of the income adjustment is an estimate drawn from less than clear correspondence and we are not convinced that the estimate is reliable finally although we acknowledge that petitioner is deemed to have admitted he received compensation_for_personal_services provided to rrs in the deemed admission does not establish the identity of the payor or the amount of the compensation paid because the record causes us to doubt that respondent’s estimate of petitioner’s compensation is reliable or correct we do not sustain respondent’s determination that petitioner had unreported income attributable to services he rendered to rrs in child_tax_credit sec_24 provides for a credit against tax for each qualifying_child of the taxpayer sec_24 defines a qualifying_child as any individual if a the taxpayer is allowed a deduction under sec_151 with respect to such individual for the taxable_year b such individual has not attained age as of the close of the calendar_year in which the taxable_year of the taxpayer begins and c such individual bears a relationship to the taxpayer described in sec_32 respondent has conceded that petitioner is entitled to deductions under sec_151 for both and with respect to each of petitioner’s daughters--shenara keturah and adara castleton additionally none of the girls had attained age by the close of or it follows therefore that petitioner is entitled to the child_tax_credit for shenara keturah and adara under sec_24 for and and we so hold head_of_household filing_status under sec_2 a taxpayer is allowed to file as head_of_household if the taxpayer is not married at the close of his taxable_year is not a surviving_spouse and maintains as his home a household which constitutes for more than one-half of such taxable_year the principal_place_of_abode for certain enumerated individuals including a son and daughter petitioner provided no 12an individual bears a relationship to the taxpayer described in sec_32 if such individual is the son or daughter of the taxpayer or a descendant of either a stepson or stepdaughter of the taxpayer or an eligible_foster_child of the taxpayer evidence that shenara keturah adara arthur or aaron lived with him at any time during either or consequently we conclude that petitioner has failed to prove that he qualifies for head_of_household filing_status with respect to his and returns and we sustain respondent’s determination regarding petitioner’s filing_status for those years we have carefully considered all remaining arguments made by the parties for results contrary to those expressed herein and to the extent not discussed above we reject those arguments as irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
